Case: 19-10390-BAH Doc #: 26 Filed: 09/27/19 Desc: Main Document                          Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE

In re:                                                             Bk. No. 19-10390-BAH
                                                                   Chapter 13
Alexander Pichardo,
             Debtor(s)

                                CHAPTER 13 ORDER OF THE COURT


Hearing Date: 09/27/2019


Nature of Proceeding:      Doc# 9 Chapter 13 Plan dated April 2, 2019 Filed by Debtor Alexander Pichardo


                           Doc# 17 Motion to Dismiss Case For Failure to Amend Plan Filed by Trustee
                           Lawrence P. Sumski


                           Doc# 18 Motion to Dismiss Case For Failure to Make Plan Payments , Motion
                           For Sanctions Against Debtor Failure to Make Plan Payments Filed by Trustee
                           Lawrence P. Sumski


                           Doc. # 25 Motion to Dismiss by Debtor


Outcome of Hearing:


THE MOTION TO DISMISS BY THE DEBTOR (DOC. 25) IS GRANTED: CASE DISMISSED

THE MOTIONS TO DISMISS BY TRUSTEE AND CONFIRMATION HEARING ARE MOOT

IT IS SO ORDERED:



/s/ Bruce A. Harwood       Date: 09/27/2019
Bruce A. Harwood
Chief Judge
